 

Exhibit 10.4

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

This Private Placement Warrants Purchase Agreement, effective as of June 19,
2018 (as it may from time to time be amended, this “Agreement”), is entered into
by and among LF CAPITAL ACQUISITION CORP., a Delaware corporation (the
“Company”), and LEVEL FIELD CAPITAL, LLC, a Delaware limited liability company
(the “Purchaser”).

 

Whereas, The Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (each, a
“Share”), and one warrant as set forth in the Company’s registration statement
on Form S-1, filed with the Securities and Exchange Commission (the “SEC”), File
Number 333-225029 (the “Registration Statement”), under the Securities Act of
1933, as amended (the “Securities Act”);

 

Whereas, Each warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share; and

 

Whereas, The Purchaser has agreed to purchase an aggregate of 6,399,560 warrants
(or up to 7,209,560 warrants if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Private Placement Warrants”), each
Private Placement Warrant entitling the holder to purchase one Share at an
exercise price of $11.50 per Share.; and

 

Whereas, on June 18, 2018, the Company and certain funds and accounts managed by
subsidiaries of BlackRock, Inc. (the “BlackRock Funds”) entered into certain
subscription agreements pursuant to which the BlackRock Funds agreed to purchase
an aggregate of 550,440 Private Placement Warrants in a private placement
occurring simultaneously with the closing of the Public Offering.

 

Now Therefore, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

1.            Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

(a)           Authorization of the Private Placement Warrants. The Company has
duly authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

(b)           Purchase and Sale of the Private Placement Warrants.
Simultaneously withthe consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company 6,399,560 Private Placement
Warrants at a price of $1.00 per warrant for an aggregate purchase price of
approximately $6,399,560 (the “Purchase Price”), which shall be paid by wire
transfer of immediately available funds to the Company in accordance with the
Company’s wiring instructions two (2) days prior to the effective date of the
Registration Statement. On the Initial Closing Date, upon the payment by the
Purchaser of the Purchase Price by wire transfer of immediately available funds
to the Company, the Company, at its option, shall deliver a certificate
evidencing the Private Placement Warrants purchased on such date duly registered
in the Purchaser’s name to the Purchaser, or effect such delivery in book-entry
form. Simultaneously with the consummation of the closing of the over-allotment
option in connection with the Public Offering or on such earlier time and date
as may be mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date,” and each Over- allotment Closing Date (if any)
and the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to an aggregate of 810,000 Private Placement
Warrants at a price of $1.00 per warrant for an aggregate purchase price of up
to $810,000 (if the over-allotment option in connection with the Public Offering
is exercised in full) (the “Over-allotment Purchase Price”), which shall be paid
by wire transfer of immediately available funds to the Company in accordance
with the Company’s wiring instructions one (1) business day prior to the
Over-allotment closing. On the Over-allotment Closing Date, upon the payment by
the Purchaser of the Over-allotment Purchase Price by wire transfer of
immediately available funds to the Company, the Company shall, at its option,
deliver a certificate evidencing the Private Placement Warrants purchased on
such date duly registered in the Purchaser’s name to the Purchaser, or effect
such delivery in book-entry form.

 

 1. 

 

 

(c)           Terms of the Private Placement Warrants.

 

(i)             Each Private Placement Warrant shall have the terms set forth in
a Warrant Agreement to be entered into by the Company and a warrant agent, in
connection with the Public Offering (the “Warrant Agreement”).

 

(ii)             At the time of the closing of the Public Offering, the Company
and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Private Placement
Warrants and the Shares underlying the Private Placement Warrants.

 

2.             Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

(a)             Organization and Corporate Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is qualified to do business in every jurisdiction in which
the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

 

(b)             Authorization; No Breach.

 

(i)           The execution, delivery and performance of this Agreement and the
Private Placement Warrants have been duly authorized by the Company as of the
Closing Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Date.

 

(ii)           The execution and delivery by the Company of this Agreement and
the Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment of and compliance with the respective terms hereof
and thereof by the Company, do not and will not as of the Closing Date (a)
conflict with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
Certificate of Incorporation of the Company or the Bylaws of the Company (in
effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering), or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.

 

(c)           Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Purchaser will have
good title to the Private Placement Warrants purchased by it and the Shares
issuable upon exercise of such Private Placement Warrants, free and clear of all
liens, claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

 2. 

 

 

(d)           Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

3.           Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

 

(a)           Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

(b)           Authorization; No Breach.

 

(i)            This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)            The execution and delivery by the Purchaser of this Agreement
and the fulfillment of and compliance with the terms hereof by the Purchaser
does not and shall not as of each Closing Date conflict with or result in a
breach by the Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which the Purchaser is subject.

 

(c)           Investment Representations.

 

(i)           The Purchaser is acquiring the Private Placement Warrants and,
upon exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”) for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)           The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D under the Securities Act.

 

(iii)           The Purchaser understands that the Securities are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv)           The Purchaser did not decide to enter into this Agreement as a
result of any general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v)           The Purchaser has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sale of the Securities which have been requested by the Purchaser.
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company. The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

 3. 

 

 

(vi)           The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)           The Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. In this
regard, the Purchaser understands that the SEC has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after a Business Combination, are deemed to be “underwriters” under
the Securities Act when reselling the securities of a blank check company. Based
on that position, Rule 144 adopted pursuant to the Securities Act would not be
available for resale transactions of the Securities despite technical compliance
with the requirements of such Rule, and the Securities can be resold only
through a registered offering or in reliance upon another exemption from the
registration requirements of the Securities Act.

 

(viii)          The Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. The Purchaser
can afford a complete loss of its investment in the Securities.

 

4.            Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

(a)           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of
such Closing Date as though then made.

 

(b)            Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

(c)            No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

(d)            Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Purchaser.

 

 4. 

 

 

5.            Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

(a)            Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 3 shall be true and correct at
and as of such Closing Date as though then made.

 

(b)            Performance. The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

(c)            Corporate Consents. The Company shall have obtained the consent
of its Board of Directors authorizing the execution, delivery and performance of
this Agreement and the Warrant Agreement and the issuance and sale of the
Private Placement Warrants hereunder.

 

(d)            No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

(e)            Warrant Agreement. The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Company.

 

6.            Termination. This Agreement may be terminated at any time after
September 30, 2018 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

7.            Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

8.            Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the Registration

Statement.

 

9.            Miscellaneous.

 

(a)            Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof (including, without limitation one or more of its members).

 

(b)            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

(c)            Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, none of which need contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same agreement.

 

 5. 

 

 

(d)            Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

(e)            Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State of New York and for all purposes shall be
construed in accordance with the internal laws of the State of New York.

 

(f)            Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

 

[Signature Page Follows]

 

 6. 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       LF CAPITAL  ACQUISITION CORP.         By: /s/ Scott Reed    
Name: Scott Reed     Title: President          PURCHASER:       LEVEL FIELD
CAPITAL, LLC         By: /s/ Elias Farhat     Name: Elias Farhat     Title:
Member

 

[Signature Page To Private Placement Warrants Purchase Agreement]

 

 

 

